Case 2:20-cv-02029-TJS Document 1-8 Filed 04/27/20 Page 1 of 5




                          Exhibit 8
         Case 2:20-cv-02029-TJS Document 1-8 Filed 04/27/20 Page 2 of 5




  REVISED Guidance on COVID-19 for Dental Health Care Personnel in
                         Pennsylvania

                                             March 26, 2020

With the Governor’s authorization as conferred in the Proclamation of Disaster Emergency
issued on March 6, 2020, effective immediately the Pennsylvania Department of Health (DOH)
directs facilities to cease all dental treatment except urgent and emergency procedures within
the provided guidelines below until further notice. We ask providers who will need to close due
to this notice to remain available to speak to patients and triage calls for dental emergencies.

WHAT ACTION IS DOH DIRECTING DENTISTS TO TAKE?
Due to the increasing cases of COVID-19 across the Commonwealth and the acknowledgement that
some infected patients have minimal symptoms but may have person-to-person transmission potential,
effective immediately, consistent with the recommendations of the Centers for Disease Control
and Prevention (CDC), DOH directs facilities to cease all dental treatment except urgent and
emergency procedures within the provided guidelines below until further notice. We ask
providers who will need to close due to this notice to remain available to speak to patients and
triage calls for dental emergencies.

Urgent and emergency dental procedures are likely to occur, and facilities should be prepared to
respond for asymptomatic patients who are not suspected or confirmed to have COVID-19.
• Before any urgent or emergency treatment is considered, conduct a pre-interview screening over
    the phone to ask if urgent or emergency care is required (uncontrolled bleeding, facial swelling,
    abscess, pain, trauma, etc.). Assess for presence of symptoms of COVID-19 including fever,
    cough, shortness of breath or myalgia.
• If the dental concern does not require urgent or emergency treatment, cancel the appointment until
    further notice.
• If the patient is not suspected of having COVID-19, proceed with urgent or emergency treatment
    using Personal Protective Equipment (PPE) and disinfection procedures consistent with usual
    standards of care.
• If the patient is suspected or confirmed to have COVID-19 during pre-interview screening, follow
    procedures outlined in this guidance below.
In areas where community transmission of the virus responsible for COVID-19 is occurring, a patient
presenting with symptoms consistent with COVID-19 (e.g. fever, cough, shortness of breath or
myalgia) should be suspected of having COVID-19 and treated using the guidance procedures below
for COVID-19 patients.

                                       Pennsylvania Department of Health
                             625 Forster Street | Harrisburg, PA 17120 | www.pa.gov
         Case 2:20-cv-02029-TJS Document 1-8 Filed 04/27/20 Page 3 of 5




The Department is aware that many dental facilities will not be able meet the stringent infection
prevention and control requirements for treating patients suspected or confirmed to have COVID-19.
Accordingly, it is imperative that facilities are equipped with proper infection control training
(including proper donning and doffing of PPE) and PPE supply (N95 mask or higher, goggles or a
face-shield covering face and sides, disposable gowns and gloves). If possible, engineering controls
should be considered.

If a facility has tele-dentistry available, the Department appreciates you providing this service to
patients who are experiencing true emergencies related to pain/infection, as they might be treated with
antibiotics and pain medication. Please remember to continue to use proper opioid guidelines in the
dental practice (per your clinical judgment) and when not prescribing opioids, remind the patient that
until the swelling improves with the antibiotics, that acetaminophen (and preferably only add NSAID
when necessary and for just a few days) are appropriate pain management.

THE FOLLOWING PROCEDURES MUST BE IMPLEMENTED AT SITES FOR
EMERGENCY DENTAL CARE FOR ANY PATIENTS WITH KNOWN OR PATIENTS
UNDER INVESTIGATION FOR COVID-19 WHILE THE GOVERNOR’S
PROCLAMATION OF DISASTER EMERGENCY IS IN EFFECT:
• If urgent or emergency care is required, provide the patient with a facemask upon entry to the
  office and guide the patient to a procedure room.
• Ask the patient to:
      o Wash hands with soap and water (for at least 20 seconds).
      o Use an antimicrobial mouth rinse (when possible; remove facemask).
• Only personnel with disposable N95 mask or higher (please refer to CDC strategies for optimizing
  the supplies of N95 respirators) with goggles or a face-shield covering face and sides, disposable
  gowns and gloves (donned before entering the room) can enter the procedure room and provide
  care.
• Minimize the number of Dental Health Care Personnel (DHCP) in the procedure room as much as
  possible.
• Consider antibiotics and pain management treatments that do not generate aerosol.
• For aerosol generating procedures, use a high-volume evacuator and a rubber dam, when possible.
      o Place a clean mask over the patient’s mouth and nose and ask them to wash their hands per
          the CDC’s guidelines before exiting the procedure room.
• After the patient leaves the procedure room, all DHCP must exit the room, doff PPE, and then
  wash hands with soap and water as recommended by the CDC for at least 20 seconds or use
  Alcohol Based Hand Rub (ABHR) with proper technique.
• Implement procedures to minimize exposures after the procedure:
      o When possible, provide all necessary information to the patient in the procedure room to
          avoid having them stop at the front desk/waiting area on their way to exit the clinic.

                                        Pennsylvania Department of Health
                              625 Forster Street | Harrisburg, PA 17120 | www.pa.gov
         Case 2:20-cv-02029-TJS Document 1-8 Filed 04/27/20 Page 4 of 5




        o Paperwork should be completed electronically before or after the appointment if possible.
•   After the procedure tell the patient to remain isolated at home until they are advised otherwise by
    their healthcare provider or public health officials.

Procedure Room Disinfection:
• Personnel must wear recommended PPE to wipe down all surfaces.
• Use routine cleaning and disinfection procedures (e.g., using cleaners and water to pre -clean
   surfaces prior to applying an EPA-registered, hospital-grade disinfectant). Refer to List N on the
   EPA website for EPA-registered disinfectants that have qualified under EPA’s emerging viral
   pathogens program for use against SARS-CoV-2.
• Clean and disinfect procedure room surfaces (including the faucet handles and all other handles
   and surfaces).
• Observe dwell times (also called contact times) as appropriate for the product, assuring the
   surface being disinfected stays wet for the duration of the dwell time.
• PPE should be doffed upon leaving the room, immediately followed by performance of hand
   hygiene.

Normal dental urgent and emergency procedures can be followed for individuals who are not
suspected or confirmed to have COVID-19.

Information on disinfectants for use against SARS-CoV-2, the virus that causes COVID-19:
• EPA: https://www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2
• Center for Biocide Chemistries: https://www.americanchemistry.com/Novel-Coronavirus-
    Fighting-Products-List.pdf

ADDITIONAL RESOURCES:

•   Check the CDC, the Pennsylvania Department of Health and Organization for Safety Asepsis
    and Prevention (OSAP) websites regularly for updates.

•   Visit the Pennsylvania Department of Labor and Industry website for employment concerns,
    including valuable information regarding unemployment compensation, for DHCP staff.

•   Pennsylvania Health Alert Network (PA HAN):

    The Health Alert Network is part of the Pennsylvania Department of Health's Public Health
    Emergency Preparedness and Response Program and was established under a cooperative
    agreement with the U.S. Centers for Disease Control and Prevention (CDC).


                                        Pennsylvania Department of Health
                              625 Forster Street | Harrisburg, PA 17120 | www.pa.gov
         Case 2:20-cv-02029-TJS Document 1-8 Filed 04/27/20 Page 5 of 5




   The PA Health Alert Network (PA-HAN) serves as a communication network among state and
   local public health agencies, health care providers, hospitals and emergency management
   officials. The information provided on the PA-HAN website is based upon recommendations
   from the CDC and other health organizations.

   In order to stay up-to-date with this and other public health issues, please sign up for the
   Pennsylvania Health Alert Network (PA-HAN) at https://han.pa.gov/


REFERENCES:
CDC Strategies for optimizing the supplies of N95 respirators:
       https://www.cdc.gov/coronavirus/2019-ncov/hcp/respirators-strategy/index.html
CDC Division of Oral Health is working on creating a guideline for dental health care personnel
(DHCP):
       https://www.cdc.gov/oralhealth/infectioncontrol/statement-COVID.html
CDC general information for all healthcare professionals and facilities:
       https://www.cdc.gov/coronavirus/2019-ncov/hcp/index.html
       https://www.cdc.gov/coronavirus/2019-ncov/healthcare-facilities/index.html
       https://www.cdc.gov/coronavirus/2019-ncov/healthcare-facilities/guidance-hcf.html
       https://www.cdc.gov/coronavirus/2019-ncov/infection-control/control-
       recommendations.html
Journal of Dental Research First published 3/12/2020. Research article on “Coronavirus Disease
2019 (COVID-19): Emerging and Future Challenges for Dental and Oral Medicine”:
       https://journals.sagepub.com/doi/full/10.1177/0022034520914246
OSHA General guidelines that include some dental information:
       https://www.osha.gov/Publications/OSHA3990.pdf
CIDRAP (Center for Infectious Disease Center Research and Policy):
       http://www.cidrap.umn.edu/news-perspective/2020/03/commentary-covid-19-transmission-
       messages-should-hinge-science




                                      Pennsylvania Department of Health
                            625 Forster Street | Harrisburg, PA 17120 | www.pa.gov
